Case 1:18-cv-01613-JMS-TAB Document 92 Filed 10/14/20 Page 1 of 2 PageID #: 483




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

    JOHN STOKES,                                        )
                                                        )
                                  Plaintiff,            )
                                                        )
                         vs.                            )      No. 1:18-cv-01613-JMS-TAB
                                                        )
    CAPTAIN MICHAEL CLARK and                           )
    STATE OF INDIANA,                                   )
                                                        )
                                  Defendants.           )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation on Defendants' Motion

 to Enforce Settlement. [Filing No. 91.] He recommends that Defendants motion, [Filing No. 90],

 be granted and Defendants be ordered to tender $600 to Mr. Stokes' attorney for distribution to

 Mr. Stokes consistent with the terms of representation, [Filing No. 91]. The parties were afforded

 due opportunity pursuant to statute and the rules of this Court to file objections; none were filed.

        The Court, having considered the Magistrate Judge’s Report and Recommendation, hereby

 adopts the Magistrate Judge’s Report and Recommendation, [Filing No. 91], and Defendants

 Motion to Enforce Settlement, [Filing No. 90], is GRANTED. Defendants are ORDERED to

 tender the $600 settlement amount to Stokes' attorney for distribution to Stokes consistent with the

 terms of the representation. Defendants are ORDERED to file a motion with this Court once the

 payment has been made. At that time, the Court will dismiss this case with prejudice.




           Date: 10/14/2020




                                                  1
Case 1:18-cv-01613-JMS-TAB Document 92 Filed 10/14/20 Page 2 of 2 PageID #: 484




  Distribution via ECF only to all counsel of record




                                              2
